DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending application 17/163,763 filed on 02/01/2021; U.S. Patent No. 10,912,056; and U.S. Patent No. 11,089,441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 20, and 21, in view of the Terminal Disclaimer filed 05/03/2022, the recited claim limitations, particularly “receiving a secure connection location message on an emergency location server application on an emergency location information server network device with one or more processors from a proxy network device with one or more processor connected to a network device with one or more processors via a communications network, the secure connection location message including unique identification information that uniquely identifies the network device and the proxy network device on the communications network; determining on the emergency location server application from the connection location message a current physical geographic location, or a current set of two-dimensional (2D) (X,Y) geo-space coordinates or a current set three- dimensional 3D (X, Y, Z) geo-space coordinates for the network device and the unique identification information the network device;” “determining on the emergency location application on the emergency location information server network device from the emergency message whether the pre- determined emergency location indicator includes location-by-reference information, and if so, determining from the database key included in a location-by-reference component in the emergency message the stored determined current physical geographic location, or the determined current set of 2D (X,Y) geo-space coordinates, or the determined current set of 3D (X,Y,Z) geo-space coordinates, for the network device and if not, determining from the location component in a location-by-value component in the emergency message the determined current physical geographic location, or the determined current set of 2D (X,Y) geo-space coordinates, or the determined current set of 3D (X,Y,Z) geo-space coordinates, for the network device for the network device;” and “sending in real-time the received emergency message emergency with the location information extension component from the emergency location application on the emergency location information server network device to one or more determined emergency response server network devices with one or more processors via the communications network indicating that an emergency event has occurred with the network device; and displaying in real-time on the one or more determined emergency response server network devices or another server network device with one or more processors on a graphical map the determined current physical geographic location for network device for one or more desired emergency response agencies,” bin conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 20, and 21 are allowable. Claims 2-19 are allowable for the same reasons by virtue of their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641